Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156674 & (58)(61)(64)                                                                                   David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  _________________________________________
                                                                    SC: 156674
  In re L. M. B., Minor.                                            COA: 338169
                                                                    Wayne CC Family Division:
                                                                    16-000241-AD

  _________________________________________/

         On order of the Court, the motion to extend time to file a reply and the motion to
  withdraw as counsel of record for the biological mother are GRANTED. The motion to
  vacate the Court of Appeals judgment and remand for a decision on the merits is
  GRANTED in part. The application for leave to appeal the September 14, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to that court for reconsideration in light of the December 18,
  2017 Court of Appeals order in Sarna v Healy (Docket No. 341211).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
         s0117
                                                                               Clerk